Title: From Alexander Hamilton to Thomas Jefferson, [11 December 1793]
From: Hamilton, Alexander
To: Jefferson, Thomas



[Philadelphia, December 11, 1793]

Mr. Hamilton presents his Compliments to Mr. Jefferson. He has a confused recollection that there was something agreed upon with regard to prizes about which he was to write to the Collectors but which his state of his health at the time put out of his recollection. If Mr. Jefferson recollects it Mr. H will thank him for information.
Decr. 11. 1793
